 
 
IV 
108th CONGRESS
2d Session
H. RES. 836 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2004 
Mr. English submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the Senate to give its advice and consent to ratification of Convention No. 87 Concerning Freedom of Association and Protection of the Right to Organize as adopted by the International Labor Conference. 
 
Whereas the United States serves as a model for other nations with regard to labor rights and workplace safety; 
Whereas the United States was a member of the International Labor Organization (ILO) from 1934 to 1977; 
Whereas in 1980, the United States rejoined the ILO and has continued to be a member since; 
Whereas the ILO has established eight core labor standards; 
Whereas the United States has high levels of workplace standards and labor rights, but has ratified just two of the eight core labor standards established by the ILO; 
Whereas if the United States ratifies the remaining core labor standards it will clearly convey to workers and other nations the steadfast resolve and commitment of the United States to improving the rights of workers at home and abroad; 
Whereas enforcement of labor rights and workplace standards are critical if a strong and positive labor environment is to be fostered and upheld; 
Whereas the United States provides technical assistance to improve the labor regulations and enforcement mechanisms of other nations; 
Whereas Convention No. 87 Concerning Freedom of Association and Protection of the Right to Organize was adopted by the International Labor Conference at its 31st session held at San Francisco, June 17 to July 10, 1948; 
Whereas the Convention was transmitted to the Senate on August 27, 1949; and 
Whereas on August 27, 1949, the Convention was referred to the Committee on Foreign Relations of the Senate by unanimous consent: Now, therefore, be it 
 
That the House of Representatives urges the Senate to give its advice and consent to ratification of Convention No. 87 Concerning Freedom of Association and Protection of the Right to Organize as adopted by the International Labor Conference. 
 
